DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 2/2/2021.
Claims 1-26 were previously pending. Claims 1, 8, & 15 have been amended. Claim 27 has been added. Claims 1-27 are allowed. 


Examiner’s Comment
Claims 1-27 are allowed. No reason for allowance is necessary as the record is clear in light of further search conducted and persuasive arguments filed on 2/2/2021 See MPEP 1302.14(I).


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446